Citation Nr: 0921287	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-29 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lebanon, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 1, 2004, 
for payment of an annual clothing allowance.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Lebanon, Pennsylvania, which granted entitlement to payment 
of an annual clothing allowance due and payable beginning 
August 1, 2006.  

The Veteran appealed, claiming an earlier effective date in 
June 2000 for the beginning of payments of the annual 
clothing allowance.  During the appeal the VAMC granted an 
earlier effective date of August 1, 2004 for these benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The only file present for consideration of the Veteran's 
claim is one labeled "VHA Medical Appeal."  On the cover of 
that file is a notation indicating that the regular claims 
file was unavailable and was with the AMC for a "C&P 
Remand."

Due to the nature of the claim and pertinent criteria under 
38 C.F.R. § 3.810 (2008), evidence necessary to the proper 
adjudication of the claim appears to be missing from the VHA 
Medical Appeal file.  As discussed below, such missing 
evidence would ordinarily be expected to be contained in the 
claims file, which on remand should be associated with the 
VHA Medical Appeal file and returned to the Board for proper 
review of the Veteran's claim.

The pertinent regulatory criteria under 38 C.F.R. § 3.810 
provides that a veteran who has a service-connected 
disability is entitled, upon application therefore, to an 
annual clothing allowance as specified in 38 U.S.C.A. § 1162.  
The annual clothing allowance is payable in a lump sum, and 
the following eligibility criteria must also be satisfied: 

(1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear 
or tear clothing (including a wheelchair) because of 
such disability; or 

(2) the Chief Medical Director or designee certifies 
that because of the use of a physician-prescribed 
medication for a skin condition which is due to the 
service-connected disability, irreparable damage is done 
to the veteran's outer garments. 38 U.S.C.A. § 1162; 38 
C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date (that is, as of August 1).  Subsequent annual 
payments for those meeting the eligibility requirements of 
paragraph (a) of this section will become due on the 
anniversary date thereafter, both as to initial claims and 
recurring payments under previously-established entitlement.  
38 C.F.R. § 3.810(b).

Importantly for the case here, 38 C.F.R. § 3.810 further 
states that except as provided in paragraph (c)(2) of this 
section, the application for clothing allowance must be filed 
within 1 year of the anniversary date (1 August) for which 
entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within one year of such date.  The one-
year period for filing application will include the 
anniversary date (August 1) and terminate on July 31 of the 
following year. 38 C.F.R. § 3.810(c)(1).

If the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, then the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).

First, in recent correspondence of May 2009 from the Veteran, 
he stated that he submitted his original claim to VA in June 
2000 and that VA received it on June 12, 2000.  The VHA 
Medical Appeal file does not contain any such application, 
which nevertheless presumably may be in the regular claims 
file not currently at the Board.  

Second, although there are some VA treatment records present 
in the VHA Medical Appeal file at the Board, review of that 
file indicates that other medical records potentially 
determinative of the decision at hand could be contained in 
the regular claims file.  That file is not currently at the 
Board and associated with the claim on appeal and subject to 
this Remand.  Given the rule for establishing the effective 
date for payment of an annual clothing allowance under 38 
C.F.R. § 3.810, a review of any medical records on file, 
including in the regular claims file, in relation to any 
application for clothing allowance submitted, is necessary.


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

Arrange to obtain the claims file(s) ("C-
file") and then  associate that file(s) 
with the VHA Medical Appeal file; and then 
return these files to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

